Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter

Claims 23-42 are allowed.

The following is an examiner’s statement of reasons for allowance:  

Ohkubo et al (US 20150124140 A1), NOMURA (corresponds to WO 2014156933 A1) and MINAMI et al (US 20150028405 A1) are hereby cited as the closest prior arts.  Figure 16 of Ohkubo discloses an imaging device comprising: a photoelectric conversion unit (51, [0059]); 
an electric-charge holding unit (54, [0060]) configured to hold an electric charge generated by the photoelectric conversion unit; a semiconductor substrate (63, [0071]) in which the photoelectric conversion unit and the electric-charge holding unit are formed; a wiring layer (61, [0071]); an insulation film layer (62); a first light-shielding film (91, [0096]), wherein the insulation film layer (62), the first light-shielding film (91), and the wiring layer (61) are stacked on a second surface (bottom surface of 63 in the Figure) of the semiconductor substrate in order from closest to the second surface, the second surface being opposite to a first surface (top surface of 63 in the Figure 16) of the semiconductor substrate, the first surface being at a light receiving side of the semiconductor substrate (63); and a second light-shielding film (76, [0075]), the second light-shielding film (76) including: a first light-shielding portion (76b, middle one in the Figure 16) arranged between the photoelectric conversion unit (51) and the electric-charge holding unit (54) and extending from the first surface of the semiconductor substrate to a middle of the semiconductor substrate (63), a second light-shielding portion (76b, left one in the Figure 16)  arranged between the photoelectric conversion unit (51, not shown, considering one from the adjacent pixel) and the electric-charge holding unit (54), and a third light-shielding portion (76a) covering a part of the first surface of the semiconductor substrate (63). NOMURA is a pertinent art which teaches an imaging element having a focus detecting function and an imaging device including the imaging element. Figure 1 of NOMURA discloses that light shielding film comprising three-layer structure including a fixed-electric charge film, anti-reflection film, and an insulating film in order to obtain both effects of reinforcing insulation and restraining metal diffusion ([0071]). MINAMI is another pertinent art which teaches an imaging device, wherein Figure 3 of MINAMI teaches light shielding films (42 and 46) arranged within the photoelectric conversion units (40)  penetrating a semiconductor substrate (34) in order to increase the reduction of dark current ([0079]).

However, none of the above prior arts alone or in combination with other arts teaches an imaging device, comprising: “a second light-shielding film, the second light-shielding film including: a first portion disposed between the first photoelectric conversion unit and the electric-charge holding unit, wherein the first portion extends from the first surface of the semiconductor substrate to the second surface of the semiconductor substrate in the cross-sectional view; and a second portion disposed between the second photoelectric conversion unit and the electric-charge holding unit, wherein the second portion extends from the first surface of the semiconductor substrate to the second surface of the semiconductor substrate in the cross-sectional view, and wherein the second portion contacts the first light shielding film” in claim 23 and “a second light-shielding film, the second light-shielding film including: a first portion disposed between the first photoelectric conversion unit and the electric-charge holding unit, wherein the first portion extends from the first surface of the semiconductor substrate to the second surface of the semiconductor substrate in the cross-sectional view; and a second portion disposed between the second photoelectric conversion unit and the electric-charge holding unit, wherein the second portion extends from the first surface of the semiconductor substrate to the second surface of the semiconductor substrate in the cross-sectional view, and wherein the second portion contacts the first light shielding film” in claim 38 in combination with other limitations in the claims. Thus, the Applicant’s claims are determined to be novel and non-obvious.

For these above reasons, independent claims 23 and 38 are allowed.
Claims 24-37 and 39-42 are allowed as they depend on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GAUTHIER STEVEN B, can be reached on (571)270-0373.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/Primary Examiner, Art Unit 2813